COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CLEAR CHANNEL OUTDOOR, INC.,                                  No. 08-14-00287-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                         County Court at Law No. 6
                                               §
 TK REAL ESTATE L.L.C.,                                      of El Paso County, Texas
                                               §
                       Appellee.                             (TC # 2014-CCV01128)
                                               §

                                       JUDGMENT

       The Court has considered this cause on joint motion to dismiss and concludes the motion

should be granted and the appeal should be dismissed, in accordance with the opinion of this

Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)